Citation Nr: 0209889	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for right elbow fracture with ulnar entrapment.  

2. Entitlement to an evaluation in excess of 30 percent for 
bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1965 to August 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Service connection for residuals of a fracture of the 
right elbow was denied by rating action of December 1966.  In 
October 1975, the RO found that no new and material evidence 
had been submitted to reopen the claim.  

3.  No new evidence has been presented since the last final 
RO decision in October 1975 that bears directly and 
substantially on the claim of service connection for 
residuals of a fracture of the right elbow with ulnar nerve 
entrapment.  

3. The veteran's bronchitis is productive of mild to moderate 
impairment with FEV or FVC-1 levels of no less than 66 
percent of predicted.  



CONCLUSIONS OF LAW

1. New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for residuals of right elbow fracture with ulnar 
nerve entrapment.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2. The schedular criteria for an evaluation in excess of 
30 percent for bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

The Board notes that the VA has complied with the above 
amended regulations.  The veteran was notified by way of 
letters of denials of this claim.  Current reports from a VA 
examination and x-ray study are of record that directly 
address the matter on appeal.  Further, the veteran was given 
an opportunity for a personal hearing and chose to cancel his 
scheduled hearing as documented in the record.  Additionally, 
the veteran and his representative have been apprised of the 
relevant law and regulations applicable to an increased 
evaluation for bronchitis through the statement of the case 
(SOC) issued in February 1999.  Thus, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West Supp. 2001), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Fed. Reg. at 
45,620.  In this case, the veteran's claim was filed prior to 
August 29, 2001 and as such, these changes are not applicable 
in the present case.  In any case, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim, to include consideration 
of the VCAA and its implementing regulations in the first 
instance, will result in any prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Analysis

The veteran contends that he has presented new and material 
evidence to reopen his claim for service connection for 
residuals of a fracture of the right elbow with ulnar 
entrapment and alleges that he is entitled to an evaluation 
greater than the current 30 percent for his bronchitis.  The 
Board addresses these matters separately below.

New and Material Evidence

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Service connection for residuals of a fracture of the right 
elbow was initially denied in a rating decision dated in 
December 1966 because the veteran's right elbow disorder 
preexisted service and there were no clinical records to 
support that his right elbow disability was aggravated by his 
period of service.  The veteran was notified of this 
determination but did not file an appeal.  The veteran 
resubmitted a claim for service connection for his right 
elbow disability in September 1972 and was notified by the RO 
that mere submission of the claims form did not serve to 
reopen his claim.  The veteran continued to submit statements 
regarding his right elbow disability and in a statement dated 
in June 1975, the veteran indicated that there were medical 
records to support entitlement to service connection for his 
disability.  In a rating decision dated in October 1975, the 
RO denied that new and material had been submitted so as to 
permit a reopening of the veteran's service connection claim 
for right elbow disability.  The veteran was notified of that 
determination and did not appeal that decision; thus it 
became final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 20.1103 (2001).

At the time of the last final determination in October 1975, 
the veteran had provided his service medical records, which 
showed a preexisting scar of the medial aspect of the right 
elbow due to a previous fracture; a VA hospitalization record 
dated in September 1965; an August 1975 letter from a private 
doctor that related only to treatment of his bronchitis, a VA 
examination record dated in September 1975 for bronchitis; 
and personal statements.  

Since the last final determination in October 1975 related to 
entitlement to service connection for residuals of a fracture 
of the right elbow with ulnar nerve entrapment, the veteran 
has submitted a VA Medical Center record dated in June 1993 
related to a right ulnar transposition at the elbow; a VA 
examination report dated in January 1994, March 1994 personal 
statements, personal hearing transcript dated in March 1994, 
and VA outpatient treatment records extending from 1997 to 
1998 that pertain to a right ulnar procedure in 1996 and 
possible carpal tunnel syndrome followed by a nerve 
conduction study, and a statement by his representative.  

The Board acknowledges that from the time of the last final 
determination in October 1975, the veteran has indeed 
submitted additional medical records and lay statements in 
support of his claim.  Nonetheless, while that evidence is 
new to the record, in the sense that it was not previously 
associated with the claims folder, the evidence is not 
considered material pursuant to the relevant regulatory 
provisions, in that it does not bear directly and 
substantially upon the matter under consideration.  In 
essence, the evidence is either cumulative or redundant and 
in and of itself, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in this regard, the evidence 
submitted by the veteran is not new and material for the 
purpose of reopening his service connection claim.  

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, the Board does not doubt the 
veteran's statements as to the extent and severity of his 
right elbow disability.  Nonetheless, in spite of his 
contentions, the veteran has not submitted any new and 
material evidence to substantiate that his disability is 
associated in anyway with his period of service.  He has 
merely provided documentation of current disability.  As 
noted above, the clinical records point to treatment for 
current ulnar nerve entrapment; however, they do not relate 
his impairment today to his service.  In other words, such 
evidence does not go the heart of the matter at hand, that is 
inservice aggravation of a preexisting right elbow 
disability.  While such information was not previously of 
record at the time of the last final decision in October 
1975, the newly submitted evidence does not relate 
specifically to the matter under consideration.  

In conclusion, the Board finds that evidence received since 
the RO's decision in October 1975 is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's service connection claim is not reopened. 38 
U.S.C.A. § 5108.  The appeal is thus denied.


Increased evaluation

The veteran alleges that symptoms associated with his 
service-connected bronchitis have increased and that his 
disability warrants more than the current 30 percent 
evaluation.  Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155.  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Service connection for bronchitis was granted in a rating 
decision dated in October 1975 and assigned a 30 percent 
evaluation based on clinical findings of chronic bronchitis 
with productive cough and rales during service, as well as 
medical evidence during VA examination in September 1975 that 
revealed expiratory wheezes bilaterally with complaints of 
dyspnea.  In March 1994, during the veteran's personal 
hearing, he testified generally that he had frequent 
bronchial infections, wheezing, a build up of phlegm, and 
shortness of breath.  The veteran stated that he used cough 
suppressants and took antibiotics to fend off the infections.  
The veteran maintained that his bronchial symptoms were 
affecting his way of life to the point where he feared 
choking to death from the build up of phlegm and the 
coughing.  He also indicated that he was terminated from work 
due to excessive absences.  

On VA examination in January 1994, the examiner noted that 
the veteran had troubles with coughing associated with his 
bronchitis, and that his breath sounds were distant and 
occasionally squeaked.  VA outpatient records extending from 
1997 to 1998 disclosed treatment for bronchitis with 
complaints of coughing, signs of yellow sputum and use of 
inhalers.  

VA examination in June 1998 revealed the veteran's past 
medical history of bronchitis during service and 
hospitalization approximately five years earlier for a bout 
of pneumonia and asthmatic bronchitis.  At the time of the 
1998 examination, the veteran complained of shortness of 
breath with exhaustion when trying to navigate stairs or walk 
more than a block at a time.  The veteran reported that he 
used inhalers and took cough medicine.  VA x-ray study at 
that time revealed no acute infiltrates, a normal heart size, 
and essentially, no change since March 1998.  VA pulmonary 
function test revealed post-drug findings as follows: FVC, 
actual 3.31, 66 percent of predicted, and -3 change; FEV-1, 
actual 2.65, 72 percent predicted, and -3 change; FEV-1/FVC, 
80 percent, with no change.  The examiner noted restrictive 
pattern, mild impairment, and no significant bronchodilator 
response with a technically limited study.  

In light of the above medical evidence, the Board notes that 
the veteran's bronchitis does not warrant more than the 
30 percent rating currently assigned under the pertinent 
diagnostic code.  The veteran's bronchitis is evaluated at 
30 percent under Diagnostic Code 6600.  38 C.F.R. § 4.97, DC 
6600 (2001).  While this regulation was amended on October 7, 
1996, the prior regulation is not applicable here since the 
veteran appealed this matter after the regulation was 
changed.  See Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991).  

Under Diagnostic Code 6600, a 30 percent rating requires FEV-
1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56 to 65 percent predicted.  The next 
higher rating of 60 percent requires FEV-1 of 40 to 55 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO 
(SB) of 40 to 55 percent predicted; or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The maximum evaluation of 100 percent requires FEV-1 
less than 40 percent predicted value; or FEV-1/FVC less than 
40 percent; or DLCO (SB) less than 40 percent predicted; or a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  

In the instant case, the Board notes that the veteran's 
bronchitis is not productive of impairment greater than that 
encompassed within the applicable rating criteria.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  Essentially, clinical data of 
record as noted above indicate no more than mild to moderate 
impairment and do not support FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent.  Further, there 
is no evidence of DLCO (SB) of 40 to 55 percent predicted; or 
a maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Thus, under the rating criteria 
for bronchitis, the veteran has not presented evidence to 
substantiate an evaluation in excess of 30 percent.  

While the VA examiner observed that the veteran had 
difficulties with coughing, shortness of breath, rales and 
post nasal drainage as indicated in the record from the most 
recent VA examination in June 1998, impairment associated 
with his bronchitis still does not rise to the levels 
required for the next higher rating of 60 percent under 
Diagnostic Code 6600 as noted above.  Id.  Moreover, in spite 
of the veteran's allegations to the contrary, he has not 
presented evidence of the requisite training, qualifications, 
or skills so as to render his statements medically competent.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the evidence does not disclose that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment of frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  While the 
veteran has stated that he was terminated from work due to 
his disabilities, the evidence does not support that his 
inability to work stems from his bronchial disorder alone or 
that his service-connected bronchitis interferes 
substantially with his employment.  Treatment records in June 
1993 record that the veteran had been unemployed since his 
mother's death in November 1992, as he had to take care of 
the estate; he further stated that he had been unable to 
return to his usual work because of right hand weakness and 
decreased sensation.  Thus, in this regard as well, the 
veteran's bronchial disability does not warrant a higher 
rating than the current 30 percent.  

The Board has considered all relevant law and regulations in 
arriving at a determination under these factual 
circumstances.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nonetheless, there remains no reasonable doubt as to 
the degree of disability so as to render an outcome in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2001).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim to reopen his service connection claim for 
residuals of a fracture of the right elbow with ulnar nerve 
entrapment is denied.  

Entitlement to an evaluation in excess of 30 percent for 
bronchitis is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

